DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions.  
This office action is in response to the claims filed Feb. 12, 2021.
Claims 1, 5-8 & 24-40 are pending. 
Claim 27-32 are withdrawn below.
Claims 1, 5-8, 24-26 &  33-40 have been examined.  
Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1, 5-8, 24-26 &  33-40, drawn to retrieving & displaying contents of media according to metadata, classified in G06F 16/68.
Claims 27-32, drawn to transferring/communicating media files with use instructions/restrictions between first user account and second user account, classified G06Q 20/1235.

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I, displaying contents of media according to metadata, has separate utility such as displaying advertisements. Subcombination II has a separate utility such as content licensing. The two . See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification/ sub classification, restriction for examination purposes as indicated is proper.

Newly submitted claims 27-32 are directed to an invention that is independent or distinct from the invention originally claimed for the noted above reasons. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 27-32 are withdrawn from consideration 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-8, 24-26 &  33-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claims 1, 5-8, 24-26 &  33-40 are directed to the series of steps for generating managing and displaying personalized metadata for media items, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as managing personal behavior or relationships or interactions between people.

The limitations that set forth the abstract idea are:
receiving, […], a personalized media album and first identification information that identifies a media item of the personalized media album, wherein the first identification information includes metadata  identifying the media item;

generating […] at least one personalized media file for the at least one media item according to the playback instructions; and 
displaying contents of the personalized media album according to the playback instructions, wherein the personalized metadata associated with the personalized media file is displayed instead of publisher metadata for the at least one media item

Additionally, the examiner notes that creating a gift card with personalized messages/metadata and displaying/showing the gift card to the recipient can be performed manually (using a pen/paper) without the use of a machine. 

The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
at a computing device , second computing device


The computing device is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of r receiving , generating and displaying metadata. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

The dependent claims further include generic computer functions such as:
Presenting second identification information before playing the media item and presenting first identification information after playing the media item,
Identify media items by second identification until play of the media item, 
Restriction playback of the media items to a specific order, and 
Preventing skipping/fast forward/rewinding during playback of the media items, and
Sorting & playing media items. 

Accordingly, claims 1, 5-8, 24-26 &  33-40 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-8, 24-26 &  33-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The following limitations recited by at least claim 1, renders the claim indefinite.  

the personalized media album having been created on a second computing device;
generating, by the computing device, at least one personalized media file for the at least one media item according to the playback instructions;

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 25, 26, 33, 39 & 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ashby et al (US 20090208180 A1) (“Ashby”) in view of 
Yokota et al (US 20060136253 A1) (“Yokota”)

As to claims 1 & 33, Ashby discloses:  
receiving, at a computing device, a personalized media album, the personalized media album (multiple content segments/stream) including at least one media item (segment content), personalized metadata (control metadata) 
the personalized media album having been created on a second computing device (¶¶ [0050]-[0053]) fig. 1 & related text), 
generating, by the computing device, at least one personalized media file for the at least one media item according to the playback instructions (¶¶ [0036]- [0038], [0075], [0078], [0079]; figs. 6b & 6c); and
displaying contents of the personalized media album according to the playback instructions (¶¶ [0036]- [0038], [0075], [0078], [0079]; figs. 6b & 6c), 

Ashby does not expressly disclose wherein the personalized metadata associated with the personalized media file is displayed instead of publisher metadata for the at least one media item.

Yokota, however, discloses wherein the personalized metadata (anonymous identifiers)  associated with the personalized medical records is displayed instead of publisher metadata (identifiers) for the at least one medical record.
It would have been obvious to a person of ordinary skill in the art to modify Ashby’s teachings to include the function of displaying non-publishers data such as anonymized data, as discloses by Yokota, to ensure privacy and security of data records thereby enhancing user’s experience (Yokota: ¶ [0008]).    

As to claims 25 & 39, Ashby/ Yokota discloses as shown above. 
Ashby further discloses wherein the playback instructions of the personalization file further include one or more instructions for playback of the at least one media items in the personalized media album (¶¶ [0050]-[0053]) fig. 1 & related text).

As to claims 26 & 40, Ashby/ Yokota discloses as shown above. 
Ashby further discloses wherein t playing the at least one personalized media file of the personalized media album according to the playback instructions (¶¶ [0050]-[0053]) fig. 1 & related text).

Claim 5, 24, 34 & 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ashby in view of Yokota  in view of Bilinski (US 20140114966 Al) (“Bilinski”). 
	
As to claims 5 & 34, Ashby/ Yokota discloses as shown above. 
Ashby further discloses: 
determining, by the computing device, whether the playback instructions  includes restricting playback of the plurality of media items in the personalized media album […] (¶¶ [0050]-[0053]; fig. 2); and3Application No.: 14/688,673Docket No. 085104-522162 Client Ref: P13112USC1
playing the plurality of media items in the personalized media albums […] (¶¶ [0050]-[0053]; fig. 2).

Bilinski does not disclose:
includes restricting playback of a plurality of media items in the personalized media album to a specific order (¶¶ [0005], [0025], [0033], [0034], [0038]); and3Application No.: 14/688,673Docket No. 085104-522162 
Client Ref: P13112USC1playing the plurality of media items in the personalized media albums according to the specific order(¶¶ [0005], [0025], [0033], [0034], [0038]).

It would have been obvious to a person of ordinary skill in the art to modify Ashby’s play preferences to include playing content in a particular order, as disclosed by Bilinski, because it’s a matter of design choice (In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967).

As to claims 24 & 38, Ashby/ Yokota discloses as shown above. 
Ashby does not disclose sorting, by a media player of the computing device, contents of the personalized media album within a media library of the computing device according to the personalized metadata.

Bilinski, however, discloses sorting, by a media player of the computing device, contents of the personalized media album within a media library of the computing device according to the personalized metadata (¶¶ [0038], [0043]). 

Therefore, it would have been obvious to one of ordinary skill in the art to modify Ashby teachings to include the functions of sorting media items based on metadata, as disclosed in Bilinski, to organize the items based on preference thereby enhancing the user use experience. 

Claims 6-8 & 35-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ashby in view of Yokota  in view of Bilinski  and further in view of Conley et al. (U.S. 20090171715 A1) (“Conley”).

As to claims 6 & 35, Ashby/ Yokota/ Bilinski discloses as shown above. 
Ashby  does not disclose wherein playing the plurality of media items according to the specific order comprises: preventing skipping a media item during playback.

Conley, however, disclose herein playing the plurality of media items according to the specific order comprises: preventing skipping a media item during playback (¶¶ [0048], [0057]).  

Therefore, it would have been obvious to one of ordinary skill in the art to modify Ashby teachings to include instructions in the media metadata for prohibiting fast forwarding, rewinding or skipping of the media, as disclosed in Conley, to increase security thereby preventing unauthorized use of the media. 

It would have been obvious to a person of ordinary skill in the art to modify Ashby’s play preferences to include playing content in a particular order, as disclosed by Bilinski, because it’s a matter of design choice (In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967).

As to claims 7 & 36, Ashby/ Yokota/ Bilinski discloses as shown above. 
Ashby does not disclose wherein playing the plurality of media items according to the specific order comprises: preventing fast forwarding a media item during playback.

Conley, however, disclose wherein playing the plurality of media items according to the specific order comprises: preventing fast forwarding a media item during playback (¶¶ [0048], [0057]).  

Therefore, it would have been obvious to one of ordinary skill in the art to modify Ashby teachings to include instructions in the media metadata for prohibiting fast forwarding, rewinding or skipping of the media, as disclosed in Conley, to increase security thereby preventing unauthorized use of the media. 

It would have been obvious to a person of ordinary skill in the art to modify Ashby’s play preferences to include playing content in a particular order, as disclosed by Bilinski, because it’s a matter of design choice (In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967).

As to claims 8 & 37, Ashby/ Yokota/ Bilinski discloses as shown above. 
Ashby does not disclose wherein playing the plurality of media items according to the specific order comprises: preventing rewinding a media item during playback.

plurality of media items according to the specific order comprises: preventing rewinding a media item during playback (¶¶ [0048], [0057]).  

Therefore, it would have been obvious to one of ordinary skill in the art to modify Ashby teachings to include instructions in the media metadata for prohibiting fast forwarding, rewinding or skipping of the media, as disclosed in Conley, to increase security thereby preventing unauthorized use of the media. 

It would have been obvious to a person of ordinary skill in the art to modify Ashby’s play preferences to include playing content in a particular order, as disclosed by Bilinski, because it’s a matter of design choice (In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967). 



Claim Interpretation
Examiner finds that because the claims are indefinite under 35 U.S.C. §112 (b)paragraph, it is impossible to properly construe claim scope at this time. However, in accordance with MPEP §2173.06 and the USPTO's policy of trying to advance prosecution by providing art rejections even though these claims are indefinite, the claims are construed and the prior art is applied as much as practically possible. 

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

Response to Arguments
Applicant's arguments filed February 12, 2021 have been fully considered but they are moot in view of the new grounds of rejection.

REJECTIONS UNDER 35 U.S.C. § 101
Applicants argue (page 11): 
First, the present claims are not directed to any organizing of human activity. While the claims might relate to gifting a customized digital media album, the present claims, and inventive concept is more refined. The present claims pertain to a first device sending instructions to a second device to handle media items in a non-standard way. This technological innovation does not pertain to any method of organizing human behavior.


The Examiner, however, respectfully disagrees. The examiner notes that the claims do not appear to reflect a technological improvement. 
Additionally, the examiner notes that creating a gift card with personalized messages/metadata and displaying/showing the gift card to the recipient can be performed manually (using a pen/paper) without the use of a machine. 

Additionally, the specification at ¶¶ [0027], [0028] indicates that the computing device is a general purpose computer. Moreover, the computing device that is implementing the claimed functions, is recited at a high level of generality, and 

Applicants argue (page 13): 
And even if the Examiner were to continue to believe that the claims do pertain to a method of organizing human behavior, the present claims provide the requisite something more and integrate the alleged abstract idea into a practical application. Specifically, the present invention does have the benefit of making it possible to prepare and share a digital media mix, but only in a limited environment. The realities of modern media files make it so metadata is not easily changed on one device and sent to another device associated with another account. The present invention overcomes the challenges that prevent sharing of customized digital media mixes. The improvement of the present invention is limited to the particular technological environment that gives rise to the challenges that the invention overcomes. Thus the present claims limit any alleged abstract idea to a practical application that is relevant to a limited technological environment. Accordingly, the present claims are at least directed to a practical application that eliminates the risk of the present invention preempting use of the general alleged Abstract idea.


The Examiner, however, respectfully disagrees. The claims are broad with no sufficient technical details to reflect the concept of “prepare and share a digital media mix, but only in a limited environment.”
The computing devices are recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of r receiving , generating and displaying metadata. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 

REJECTIONS UNDER 35 U.S.C. § 103
Applicants argue (page 13): 
The undersigned respectfully submits that the present claims are not obvious in view of the cited references. Specifically, none of the cited references discloses the recited “playback instructions including instructions for display of the personalized metadata” as recited in claim 1. Specifically, in claim 1, the “playback instructions” are used by a receiving computing device to “generat[e], by the computing device, at least one personalized media file for the at least one media item according to the playback instructions” and to “display[] contents of the personalized


The Examiner, however, respectfully disagrees. The claim appears to be silent on which computing device is the receiving/sending device. Nevertheless, Ashby discloses a user’s device generating (e.g. by displaying) metadata associated with the media items (see Figs 6). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892).
US 20100036873 A1 disclosed herein is a computer implemented method and system for processing metadata associated with alphanumeric data along with the alphanumeric data for tracking effect of operations on the metadata in a data model. Multiple mixed data objects are created in the data model. Each of the created mixed data objects comprises the alphanumeric data and the metadata. The created mixed data objects are stored with information about interrelationships between the created mixed data objects. Multiple operations are performed on the stored mixed data objects to obtain mixed data results. The operations are performed simultaneously on the alphanumeric data and the metadata. The mixed data results comprise results of the operations performed on the alphanumeric data and the metadata. The data model is updated with the obtained mixed data results. The simultaneous operations performed on the alphanumeric data and the metadata enable tracking the effect of the operations on the metadata. 




Son (US 20100058253 A1) discloses: [0161] When a particular album is selected from the search screen, the controller 180 plays songs included in the corresponding album according to the play order. The play order may include a random order or a sequential order. The controller 180 displays information about the currently played song at the play start for a certain time period. 

Bilinski et al (US 20130246522 A1) discloses:[0040] In one embodiment, when the particular song is being played in accordance with the established order in the session playlist 204, information regarding the song can be shown in play region 202 of the interface 112b. For instance, the play region 202 can provide information regarding the song being played, display metadata information, display video associated with the song, display user comments regarding the song, etc. Still further, it should be appreciated that play region 202, playlist 204, and ranking 206 can be displayed in any number of formats within the interface 112b. The formats can include arrangement on the page in any way desired, such as hidden formats, pull downs, sidebars, footers, headers, and any geometric layout configuration.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                   


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf